DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings, received on 05/11/2021, are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Xue on 06/21/2021.
The application has been amended as follows: 
Claim 1
A process for producing ethylene, comprising the steps of:	
(1) catalytically cracking a raw material hydrocarbon to obtain a first stream containing propylene, wherein the raw material hydrocarbon comprises at least C4 olefin;
(2) separating the first stream to obtain a C3 component stream,
	wherein the step (2) comprises:
	(2-1) separating the first stream to obtain the C3 component stream and a second stream containing ethylene and ethane; [[and]]
(3) disproportionating at least a part of the C3 component stream to obtain an ethylene stream,
	wherein the step (3) comprises:
at least a part of the C3 component stream to obtain [[an]] the  ethylene stream and a fifth stream containing C4 olefin; and
(3-2) recycling at least a part of the fifth stream to the step (1); and
(4) disproportionating at least a part of the second stream to obtain a seventh stream containing propylene,
	wherein the step (4) comprises:
(4-1) subjecting a part of the second stream to a disproportionation reaction with at least one selected from the group consisting of an externally obtained stream comprising C4 olefin, a part of the raw material hydrocarbon, and a part of the fifth stream to obtain the seventh stream containing propylene; and
(4-2) separating the seventh stream and/or delivering at least a part of the seventh stream to the step (2) to obtain the C3 component stream.

Claim 2: Canceled. 

Claim 3
	The process according to claim [[2]] 1, wherein the step (2) further comprises:
(2-2) separating a part of the second stream to obtain a ninth stream containing ethylene and a third stream containing ethane; and
(2-3) steam cracking all or a part of the third stream to obtain a fourth stream containing ethylene



Claim 4, line 1:
The process according to claim [[2]] 1, where in the step (3-1), a sixth

Claims 7-8: Canceled.

Claim 9
	The process according to claim 1, wherein the step (3-1) comprises:
	(3-1-I) 
	(3-1-II) , the fifth stream containing C4 olefin and an eighth stream containing other substances than ethylene, or to obtain the ethylene stream, the fifth stream containing C4 olefin and [[the]] a sixth stream containing propylene.

Claim 11, lines 1-2:
	The process according to claim 1, wherein in the step (3) 

Claim 14
	The process according to claim 1, wherein the content of s in the raw material hydrocarbon is at least 30 wt%, relative to the total weight of the raw material hydrocarbon.

Claim 15
	The process according to claim 14, wherein the content of s in the raw material hydrocarbon is at least 50 wt%, relative to the total weight of the raw material hydrocarbon.

Claim 16
	The process according to claim 1, wherein the raw material hydrocarbon additionally comprises at least one olefin selected from the group consisting of 

Claim 18
	The process according to claim [[3]] 1, wherein, in step (3-2), at least 60 wt% of the fifth stream is recycled to the step (1).

Claim 22
A process for producing ethylene, comprising the steps of:	
(1) catalytically cracking a raw material hydrocarbon to obtain a first stream containing propylene, wherein the raw material hydrocarbon comprises at least C4 olefin;
(2) separating the first stream to obtain a C3 component stream,
wherein the step (2) comprises:
(2-1) separating the first stream to obtain the C3 component stream and a second stream containing ethylene and ethane; 
(2-2) separating the second stream to obtain a ninth stream containing ethylene and a third stream containing ethane; and
(2-3) steam cracking all or a part of the third stream to obtain a fourth stream containing ethylene;
(3) disproportionating at least a part of the C3 component stream to obtain an ethylene stream,
wherein the step (3) comprises:
(3-1) disproportionating at least a part of the C3 component stream to obtain the ethylene stream and a fifth stream containing C4 olefin; and
(3-2) recycling at least a part of the fifth stream to the step (1);

(4) disproportionating at least a part of the ninth stream, a part of the second stream, and a part of the fourth stream to obtain a seventh stream containing propylene,
	wherein the step (4) comprises:
(4-1) subjecting at least one selected from a part of the ninth stream, a part of the second stream, and a part of the fourth stream to a disproportionation reaction with at least one selected from the group consisting of an externally obtained stream comprising C4 olefin, a part of the raw material hydrocarbon, and a part of the fifth stream to obtain [[a]] the seventh stream containing propylene; and
(4-2) separating the seventh stream, and/or delivering at least a part of the seventh stream to the step (2) to obtain [[a]] the C3 component stream.

Claim 23
	The process according to claim [[7]] 1, wherein, in the step (4-2), delivering at least 10 wt% of the seventh stream to the step (2) to obtain [[a]] the C3 component stream

Claim 24
	The process according to claim [[7]] 1, wherein, in the step (4-2), delivering at least 50 wt% of the seventh stream to the step (2) to obtain [[a]] the C3 component stream; and/or, delivering at least 50 wt% of the C3 component stream to the step (3). 

Claim 25
	The process according to claim [[7]] 1, wherein, in the step (4-2), delivering at least 90 wt% of the seventh stream to the step (2) to obtain [[a]] the C3 component stream; and/or, delivering at least 90 wt% of the C3 component stream to the step (3). 

Claim 26
	The process according to claim [[8]] 1, wherein at least 90 wt% of the C3 component stream obtained in the step (2) is delivered to the step (3).

Claim 28 lines 1-2:
	The process according to claim 11, wherein in the step (3) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the following feature, “subjecting the second stream to a disproportionation reaction with at least one selected from the group consisting of an externally obtained stream comprising C4 olefin, a part of the raw material hydrocarbon and a part of the fifth stream, to obtain a seventh stream containing propylene” and “separating the seventh stream, and/or, delivering at least a part of the seventh stream to the step (2), to obtain the C3 component stream.” That is, there is no teaching or suggestion in the prior art that would have motivated to one skilled in the art to operate a second disproportionation step to react an internally-obtained ethylene source with butene to produce propylene, which can potentially be used as feedstock to the disproportionation step, i.e., “step (3)” of claim 1.
  Leyshon (US Pat. 5,026,935) is considered the closest prior art reference to the instant invention. While Leyshon discloses a metathesis reaction of propylene to produce ethylene and butene, which corresponds to the disproportionation step of claim 1, the reference fails to teach or suggest a second metathesis reaction for reacting ethylene and butene to produce propylene. Rubin (US Pat. 5,523,502), which is another closest prior art reference to the instant invention, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772